DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2019 were considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/053,809, filed on 06/13/2016.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 4 will now read: “The diagnostic device of claim 1, further comprising: a conductor configured to carry the at least one error current; wherein the second plurality of switches are coupled to the at least one current source via the conductor.” 
Claim 14 will now read: “The magnetic field sensor device of claim 11, further comprising: a conductor configured to carry the at least one error current; wherein the .”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… a control circuit configured to control the first plurality of switches and the second plurality of switches according to the plurality of spinning current phases of the spinning current scheme, wherein the control circuit is configured to control the second plurality of switches to inject the at least one error current into at least one of the plurality of terminals, and wherein the control circuit is configured to receive the plurality of measurement signals, evaluate the plurality of measurement signals for an error corresponding to the at least one error current, and provide a signal indicative of a fault on a condition that the error is not detected.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-10 are allowed for depending from allowable claim 1.
In claim 11, the specific limitations of  “… a control circuit configured to control the first plurality of switches to couple the biasing source and the analog-to-digital converter selectively with the plurality of terminals during the plurality of phases of the spinning current scheme, and to control the second plurality of switches to inject the at least one error current into at least one of the plurality of terminals during at least one of the plurality of phases of the spinning current scheme, and wherein the control circuit is configured to receive the plurality of measurement signals, evaluate the plurality of measurement signals for an error corresponding to the at least one error current, and provide a signal indicative of a fault on a condition that the error is not detected.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

In claim 17, the specific limitations of  “… wherein controlling the first plurality of switches comprises controlling at least some of the first plurality of switches to provide a spinning current readout of the plurality of measurement signals in a plurality of phases; controlling a second plurality of switches coupled to at least one current source and each of the second plurality of switches being switchably coupled to a different terminal of the plurality of terminals, wherein the second plurality of switches are controlled to inject the at least one error current into at least one of the plurality of terminals to influence the measurement current;  -31-INF-2014P52198US01 evaluating the plurality of measurement signals for an error corresponding to the at least one error current; and providing a signal indicative of a fault on a condition that the error is not detected.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 18-20 are allowed for depending from allowable claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        
/SON T LE/Primary Examiner, Art Unit 2863